Citation Nr: 1503832	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  07-25 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel






INTRODUCTION

The Veteran had active service from May 1966 to May 1968, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which denied service connection for bilateral hearing loss and tinnitus.

In June 2010, the Board denied these claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In an April 2012 Memorandum Decision, the Court vacated the Board's June 2010 decision and remanded the claims to the Board for additional development and adjudication.

After the Board remanded these claims in December 2012, the Board again denied the claims in a June 2013 decision.  The Veteran filed a timely appeal of that decision to the Court.  Following the filing of a Joint Motion for Remand in December 2014, the Court ordered that the case again be remanded for action consistent with the terms of the Joint Motion.

The issue of entitlement to service connection for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, tinnitus is related to active service.




CONCLUSION OF LAW

Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

While the parties to the Joint Motion requested that any action with respect to the issue of entitlement to service connection for tinnitus be held in abeyance pending the completion of development requested with respect to the claim for service connection for bilateral hearing loss, the Board has determined that the claim for service connection for tinnitus may be granted.  Since there can be no prejudice to the Veteran based on this action, the Board will proceed to address the claim.

The Veteran asserts that exposure to loud noise during service caused the claimed hearing loss and tinnitus.  Specifically, he asserts that in-service noise exposure occurred while serving in the light weapons artillery and in combat.

The Veteran's service medical records do not document the occurrence of, or treatment for, any specific incident of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  The Board notes that the service separation form shows that the Veteran's military occupational specialty was light weapons infantryman and that he earned the Marksman Badge (Rifle).  Additional service personnel records show that he participated in the Vietnam Counteroffensive, Phase II.  Considering the circumstances of the Veteran's duties in service, the Board finds that he was likely exposed to loud noise in service.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  38 U.S.C.A. § 1154 (West 2014).  

Moreover, while the Board previously voiced significant concern over inconsistencies in the Veteran's report of the onset of tinnitus, upon further reflection, the Board finds that the Veteran's reports of experiencing "probably" 30 years of tinnitus as of March 2005, an onset date of 30 years earlier in June 2005, an onset date of between 30-40 years earlier in March 2010, and continuously since service in June 2006, are sufficient to establish the existence of continuous complaints since service, and thus a continuity of symptomatology.  The Veteran is considered competent to report observable symptoms such as ringing in the ears.  That symptom is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, although the Veteran previously characterized his post-service noise exposure as an electrician to be of a moderate variety and has more recently nominalized his post-service occupational exposure, that too, is found not to significantly undermine his credibility or to make it more likely than not that his post-service noise exposure caused the current tinnitus as opposed to in-service noise exposure, especially given the long-term existence of tinnitus.  

The Board acknowledges that the March 2013 VA examiner's opinion against a relationship between tinnitus and service was primarily based on the lack of any evidence or complaints of high frequency hearing loss and tinnitus at the time of discharge or for many years thereafter.  However, the lack of documented evidence or complaints of any tinnitus alone cannot serve as the only basis for a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VA examiner's opinion is a medical conclusion that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not compelled to accept a medical opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The examiner did not consider the Veteran's credible lay testimony regarding a continuity of symptomatology of tinnitus since service.  Upon further reflection, the Board finds that the Veteran has credibly testified as to the onset of tinnitus, and tinnitus is a completely subjective condition.

Therefore, resolving the benefit of the doubt in favor of the Veteran, and without ascribing any error to the action of the RO, the Board finds that the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).
ORDER

Entitlement to ervice connection for tinnitus is granted.


REMAND

Turning to the Veteran's remaining claim for service connection for hearing loss, the parties to the Joint Motion concluded that the Board did not provide adequate reasons and bases with regard to an October 2012 private medical opinion.  More specifically, the Board reportedly gave that opinion little probative weight, stating that it did not appear that provider converted the January 1966 service entrance audiology results from ASA (American Standards Association) units to ISO (International Standards Association) units, as the threshold shift stated in the opinion was based on 0 decibels at 2000 Hertz.  In such a situation, it was further noted that VA had a duty to either (1) ask the private examiner to clarify the private report, (2) request that the claimant obtain the necessary information to clarify the private report, or (3) explain why clarification is not needed.  Therefore, the Joint Motion concluded that the hearing loss claim needed to be remanded for the Board to ask the October 2012 private medical examiner to clarify the report, request that appellant obtain the clarification, or explain why clarification is unreasonable.  Any request for clarification to a private examiner or to a claimant was to clearly indicate what further actions needed to be taken to make the insufficient private examination report acceptable for VA consideration.  

The Board is unable to conclude that clarification is not needed.  For example, , there was a 10 decibel shift on the left ear at 4000 Hertz, even with a proper conversion from ASA to ISO units, and the examiner has not been given a chance to comment as to whether such a shift is insignificant as the March 2013 VA examiner apparently concluded.  Therefore, the Board finds no alternative but to remand the matter so that the examiner may be requested to clarify the opinion with respect to the Veteran's claim for service connection for bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Request that the October 2012 private examiner provide an addendum etiological opinion concerning whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss is related to noise exposure during service.  In the process of providing the opinion, the examiner should be instructed to convert the ASA units in the January 1966 service entrance audiometric examination to ISO units for the purpose of comparing those results with the March 1968 service audiogram.  The examiner is further instructed to assume that the Veteran had noise exposure during service in Vietnam that exceeded any post-service noise exposure.  The examiner should also address the fact that even given the conversion of the results of the January 1966 service entrance examination to ISO units, there was still a 10 decibel shift in the left ear at 4000 Hertz during service, and that the examiner should therefore take the opportunity to comment as to whether that shift still constitutes evidence that supports the conclusion that the onset of the Veteran's bilateral hearing loss, especially with respect to the left ear, is at least as likely as not related to active service.  In the event that the October 2012 private examiner is not available to provide the requested addendum opinion, the Veteran should be given a reasonable opportunity to provide a clarifying opinion from another private examiner.  

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


